 Case 1:21-cr-00086-PKC Document 59 Filed 04/13/21 Page 1 of 2 PageID #: 590


                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
DKK/ICR/FJN                                          271 Cadman Plaza East
F. #2021R00059                                       Brooklyn, New York 11201



                                                     April 13, 2021


By ECF

Jan Rostal, Esq.
Leticia Olivera, Esq.
Federal Defenders of New York, Inc.
One Pierrepont Plaza - 16th Floor
Brooklyn, NY 11201

                Re:   United States v. Brendan Hunt
                      Criminal Docket No. 21-086 (PKC)

Dear Counsel:

               Enclosed please find the government’s next production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. This discovery is being
produced pursuant to the proposed protective order in this matter. The government also requests
reciprocal discovery from the defendant.

 Bates Number                Description

 BH-00002654                 A certification of authenticity of business records of BitChute

 BH-00002655-00002657        Documents reflecting BitChute business records and relating to the
                             chain of custody for BitChute business records

 BH-00002658-00002692        BitChute business records, consisting of comments posted by
                             BitChute users in response to videos shared by the defendant
                             through his BitChute video-sharing account



               Under 18 U.S.C § 3505(b), the government hereby provides written notice to the
defendant that the government intends to offer into evidence at trial the records produced to the
 Case 1:21-cr-00086-PKC Document 59 Filed 04/13/21 Page 2 of 2 PageID #: 591




defendant under BH-00002655-00002692, as foreign records of regularly conducted activity,
pursuant to the foreign certification produced to the defendant at BH-00002654.

                                                  Very truly yours,

                                                  MARK J. LESKO
                                                  Acting United States Attorney

                                           By:     /s/ Ian C. Richardson
                                                  David K. Kessler
                                                  Ian C. Richardson
                                                  Francisco J. Navarro
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

Enclosures

cc:    Clerk of the Court (PKC) (by ECF) (without enclosures)




                                              2
